Exhibit 10.11

AMENDMENTS TO ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. AMENDED AND RESTATED 1993
STOCK INCENTIVE PLAN (the “1993 Plan”)

1. Section 6(d) of the 1993 Plan hereby is amended to add the following at the
end of the first sentence thereof:

“In addition, in lieu of paying the purchase price upon the exercise of a
Nonqualified Option in cash or in Common Shares of the Company, a grantee of a
Nonqualified Option may pay the purchase price of the shares subject to such
Nonqualified Option by authorizing the Company to withhold whole Common Shares
of the Company that would otherwise be delivered to the grantee, valued at their
fair market value on the date of exercise, in an amount not in excess of the
aggregate purchase price (or the portion thereof elected by the grantee);
provided, however, that such authority to authorize the withholding of Common
Shares shall only apply in connection with the exercise of Nonqualified Options
prior to the consummation of the transactions contemplated by the Agreement and
Plan of Merger dated as of March 17, 2008 by and among Misys plc, Misys
Healthcare Systems, LLC, Allscripts Healthcare Solutions Inc. and Patriot Merger
Company, LLC (the “Merger Agreement”). Any fraction of a Common Share that would
be required for the payment of such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by the grantee.”

2. Section 15 of the 1993 Plan hereby is amended to add the following sentence
at the end thereof:

“A grantee may elect to satisfy the withholding requirement in connection with
the exercise of a Nonqualified Option, in whole or in part, by authorizing the
Company to withhold whole Common Shares of the Company that would otherwise be
delivered to the grantee, valued at their fair market value on the date of
exercise of such Nonqualified Option, not in excess of any applicable
withholding taxes; provided, however, that the Common Shares of the Company to
be withheld may not have an aggregate fair market value in excess of the amount
determined by applying the minimum statutory rate; and provided further that
such authority to authorize the withholding of Common Shares shall only apply in
connection with the exercise of Nonqualified Options prior to the consummation
of the transactions contemplated by the Merger Agreement. Any fraction of a
Common Share that would be required to satisfy such withholding requirement
shall be disregarded and the remaining amount due shall be paid in cash by the
grantee.”

As adopted by the Board of Directors in August, 2008.